             Case 3:19-cv-06043-RBL Document 15 Filed 11/05/19 Page 1 of 2



 1                                                 THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA

 9   JIUSAN GROUP TIANJIN SOYA SCIENCE AND                 IN ADMIRALTY
     TECHNOLOGY CO. LTD., a Chinese corporation,
10                                                         No. 3:19-cv-06043-RBL
                                   Plaintiff,
11                                                         ORDER DEPUTIZING BUCK
                            v.                             FOWLER OF MARINE LENDER
12                                                         SERVICES, LLC TO ACT IN LIEU OF
     ANGELAKOS LTD., ANGELAKOS (HELLAS)                    U.S. MARSHAL IN SERVING WRIT
13   S.A., HISPANIA GRAECA SHIPPING LTD.,                  OF ATTACHMENT OF M/V AFRICA
     AFRICA GRAECA SHIPPING LTD.,                          GRAECA
14
                                   Defendant(s).
15

16             THIS COURT upon the Motion of Plaintiff Jiusan Group Tianjin Soya Science and

17   Technology Co., Ltd., for an order deputizing Buck Fowler of Marine Lender Services, LLC

18   to Act in Lieu of U.S. Marshall in serving writ of attachment of M/V AFRICA GRAECA

19   (IMO NO. 9221621), on behalf of the United States Marshal, and for good cause, it is

20   hereby:

21             ORDERED that Plaintiff’s Motion is granted and Buck Fowler of Marine Lender

22   Services, LLC is hereby deputized to serve the Writ of Attachment issued by this Court on

23


     ORDER DEPUTIZING BUCK FOWLER TO ACT IN LIEU OF U.S.                      Le Gros Buchanan
     MARSHAL IN SERVING WRIT OF ATTACHMENT OF M/V AFRICA                           & Paul
                                                                                 4025 Delridge way sw
     GRAECA – Page 1                                                                    SUITE 500
                                                                             SEATTLE, WASHINGTON 98106-1271
     {29296-00554568;1}
                                                                                      (206) 623-4990
             Case 3:19-cv-06043-RBL Document 15 Filed 11/05/19 Page 2 of 2



 1   the M/V AFRICA GRAECA (IMO No. 9221621), on behalf of the U.S. Marshal for the

 2   Western District of Washington, and It Is Further

 3             ORDERED that Buck Fowler shall report the results of the arrest to the U.S. Marshall

 4   for the Western District of Washington and file a return of service with this Court following

 5   service of the Writ of Attachment.

 6             SO ORDERED ON this 5th day of November, 2019.

 7

 8

 9
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
10
     Presented by:
11
     LE GROS BUCHANAN & PAUL
12
     s/ Eric R. McVittie
13   s/ Daniel J. Park
     s/ Mary C. Butler
14   Eric R. McVittie, WSBA # 20538
     Daniel J. Park, WSBA # 43748
15   Mary C. Butler, WSBA #44855
     4025 Delridge Way SW, Suite 500
16   Seattle, WA 98106-1271
     Phone: (206) 623-4990
17   Fax: (206) 467-4828
     Email: emcvittie@legros.com,
18   dpark@legros.com,
     mbutler@legros.com
19
     Attorneys for Plaintiff Jiusan Group Tianjin
20   Soya Science and Technology Co. Ltd.

21

22

23


     ORDER DEPUTIZING BUCK FOWLER TO ACT IN LIEU OF U.S.                           Le Gros Buchanan
     MARSHAL IN SERVING WRIT OF ATTACHMENT OF M/V AFRICA                                & Paul
                                                                                      4025 Delridge way sw
     GRAECA – Page 2                                                                         SUITE 500
                                                                                  SEATTLE, WASHINGTON 98106-1271
     {29296-00554568;1}
                                                                                           (206) 623-4990
